July 9, 1936. The opinion of the Court was delivered by
This is an action on a promissory note, executed by the Greer Presbyterian Church, an unincorporated association, in favor of the Peoples State Bank of South Carolina, of which the plaintiffs are the duly qualified Receivers. The defendant set up two defenses. After admitting certain allegations of the complaint, it alleged that the remaining allegations were neither denied nor affirmed. It also claimed the right to offset the deposits of certain individuals of its membership as against the cause of action alleged, asserting the assent of the individual members to such course. The County Judge sustained plaintiffs' demurrer to the answer and granted a motion to strike the first defense as sham and frivolous. The correctness of his rulings in regard to the plea of set-off is challenged by this appeal.
We have given to the questions raised by the exceptions painstaking consideration, and are of opinion that the conclusions reached by Judge Plyler, under applicable principles of law, are correct.
The order appealed from, therefore, which will be reported, is affirmed. *Page 90 
MESSRS. JUSTICES BONHAM and FISHBURNE concur.
MR. JUSTICE BAKER dissents.
MR. JUSTICE CARTER did not participate in this decision.